EXHIBIT 10.1

COMPENSATION INFORMATION FOR NAMED EXECUTIVE OFFICERS

The table below provides information regarding the 2007 base salary and target
cash bonus amount for each “named executive officer” of Exelixis, Inc.

 

Named Executive Officer

   2007 Annual
Base Salary    2007 Target Cash Bonus
(percentage of 2007 base salary)  

George Scangos

   $ 795,000    60 %

Michael Morrissey

   $ 441,413    50 %

Jeffrey Latts

   $ 419,344    45 %

Frank Karbe

   $ 369,182    45 %

Pamela Simonton

   $ 338,298    35 %